Citation Nr: 1633846	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-44 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  These matters come before the Board of Veterans' Affairs (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's posttraumatic stress disorder was manifested by symptoms productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity. 

2.  Bilateral knee osteoarthritis is not related to the Veteran's miliary service.

3.  Bilateral dystrophic nails are not related to the Veteran's military service.

4.  Pes planus was noted when the Veteran was examined, accepted, and enrolled for service.

5.  The Veteran's preexisting pes planus did not undergo an increase in severity during service.






CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to service connection for right knee disorder, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for left knee disorder, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A bilateral foot disorder, to include dystrophic nails and pes planus, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I. Increased Rating Posttraumatic Stress Disorder

The Veteran seeks a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Throughout the appeal period the Veteran's PTSD has been assigned a 30 percent evaluation pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130.  Pursuant to Diagnostic Code 9411, a 30 percent rating for PTSD contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating for PTSD contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating for PTSD contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015).

The Veteran was provided a VA examination in August 2009.  At the time of examination the Veteran appeared clean, neatly groomed, and casually dressed.  His psychomotor activity, speech, thought process, and thought content were unremarkable.  His affect was noted to be constricted and the Veteran indicated his mood as not good.  The examiner found no evidence of delusions, inappropriate behavior, obsessive/ ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  The Veteran's impulse control and judgement were good as well as his ability to maintain minimum personal hygiene.  The Veteran displayed mild recent and immediate memory impairment, however, the examiner noted impairment was hard to gauge in light of the Veteran's lack of effort to register information.  The Veteran was also noted to experience intrusive memories, nightmares, avoidance behaviors, sleep impairment, irritability, and exaggerated startle response.  In summation, the examiner described the Veteran as having PTSD signs and symptoms that are transient or mild and decreased work efficiency and ability to perform occupational task only during periods of significant stress.  The Veteran's GAF score was 70.

The Veteran was provided another VA examination in June 2011.  At the time of the examination the Veteran was accurately oriented and displayed appropriate grooming, attire, and hygiene.  His mood was "real bad," with a normal affect.  There was no suicidal ideation, homicidal ideation, delusions, hallucinations, panic attacks, or obsessive/ritualistic behavior.  Thought process and speech were good, while insight and judgement were adequate.  There were no deficits with recent or remote memory.  The Veteran impulse control was noted to only be fair and he reported three-to-four physical fights since his last examination.  The Veteran maintained minimum personal hygiene and had no problems with activities of daily living.  The Veteran's remote and immediate memory were normal, while the examiner indicated it was unclear if recent memory was impaired as the Veteran put little effort into registering information.  The Veteran experienced intrusive memories, nightmares, flashbacks, avoidance behaviors, restricted range of affect, a sense of foreshortened future, sleep impairment, irritability/anger, concentration problems, hypervigilance, and an exaggerated startle response.  Based on the clinical interview and the Veteran's responses to questions posed by the examiner the examiner was unable to provide an opinion on the Veteran's level of occupation and social functioning without resorting to speculation.  

At the Veteran August 2012 VA examination, the Veteran was noted to experience anxiety, chronic sleep impairment, disturbances of motivation and mood, recurrent memories and dreams of his trauma, avoidance behaviors, markedly diminished interest or participation in significant activities, irritability/anger, hypervigilance, and an exaggerated startle response.  The examiner concluded the Veteran displayed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner found no objective evidence that the Veteran's PTSD precluded gainful employment.  The Veteran's GAF score was 60.

The Veteran's most recent examination was provided in April 2015.  At the time of examination the Veteran was alert and oriented in all spheres.  He was casually dressed and adequately groomed.  Thinking was linear, with no evidence of psychosis.  His affect was euthymic.  Both suicidal and homicidal ideations were denied.  Gross cognitive functioning was intact.  Insight, judgement, and impulse control appeared adequate.  Symptoms of PTSD experienced by the Veteran included depressed mood, anxiety, nightmares, sleep impairment, and exaggerated startle response.  The examiner concluded the Veteran experiences occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, selfcare, and conversation.  The Veteran's GAF score was 55 under DSM-IV.  

A review of the VA and non-VA treatment records from throughout the appeal period shows a disability picture similar to that shown by the VA examinations.  The evidence shows that the Veteran experienced flashbacks, nightmares, anxiety, sleep impairment, hypervigilance, avoidance of social situations, depression, and irritability.  Most often, the Veteran reported no suicidal or homicidal ideation, though at the time of a March 2009 psychiatric consult he mentioned thoughts of harming people without a concrete plan.  Other treatment notes around this time mention passive homicidal ideation with no intent or plan.  Also, in August 2010 the Veteran reported suicidal ideation without intent or plan.  These records show GAF scores ranging from 48 to 60.    

The Veteran's statements during the appeal period indicate his PTSD results in nightmares, hypervigilance, anxiety, and panic attacks.  In August 2014, the Veteran and his wife testified that he often woke screaming and hollering; sometimes hitting his wife.  His wife indicated that she often had to leave the room and lock the door.  The Veteran described hypervigilance, such as not wanting anyone to be behind him and always wanting a light to be on.  He also expressed being uncomfortable in crowds.  He reported nightmares, flashbacks, trouble sleeping, and memory problems.  The Veteran also testified to experiencing panic attacks two or three times a week.  The Veteran noted he only had one or two friends.  His wife indicated that the Veteran got along with his children, though she also noted that the Veteran stayed at home avoiding participating in events with the family.  The Veteran additionally alluded to fights he got into, when discussing problems with impulse control.

The claims file also contains an August 2014 letter from a VA care provider defining the Veteran's mental health diagnosis, treatment, and prognosis.  The letter indicates the Veteran had been a patient in the PTSD clinic since March 2007.  The Veteran's treatment includes group therapy, individual therapy, and ongoing medication management.  The author of the letter expected the Veteran's treatment to continue "for the foreseeable future as he has remained well guarded and somewhat resistant to talk therapy efforts. . . ."  The letter concluded by noting that "[t]he chronicity and lack of timely diagnosis and treatment (30+ years ago) for his PTSD has had a notable impact on his lifestyle, family relationships, and his ability to focus and learn; including new, healthier skills for the treatment of PTSD."

As discussed above, the Veteran's PTSD has been assigned a 30 percent throughout the pendency of this appeal.  Thus, in order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD causes or more nearly approximates occupational and social impairment with reduced reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

The evidence of record does demonstrates that the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.  The Veteran's PTSD manifests in symptoms including depression, intrusive memories, nightmares, flashbacks, panic attacks, avoidance of social situations, restricted range of affect, a sense of foreshortened future, sleep impairment, irritability/anger, concentration problems, memory impairment, hypervigilance, exaggerated startle response, impaired impulse control, and occasional suicidal and homicidal ideation with no intent or plan.  
As described in the Veteran and his wife's testimony, this symptomatology has result in the Veteran having no more than one or two friends.  Similarly, although he had what was described as a good relationship with his children, it was noted he largely avoids attending events with his family.  This demonstrate a difficulty in establishing and maintaining social relationships, which is a symptom that the Rating Schedule specifically mentions as indicative of occupational and social impairment with reduced reliability and productivity.  Other symptoms the Veteran experiences that demonstrate such a level of impairment include his restricted affect, panic attacks, and memory problems.  While the VA examiners regularly reported the Veteran did not experience panic attacks, the Veteran testified to experiencing them. The Board finds the overall disability picture painted by the examiners' findings supportive of the Board's determination such an evaluation is warranted.  

However, a rating in excess of 50 percent is not warranted.  Although some of the Veteran's symptoms are suggestive of greater occupational and social impairment including suicidal and homicidal ideation, however, most often the Veteran reported no suicidal or homicidal ideation and when he did report such thoughts it was without intent or plan.  This evidence demonstrates that such thoughts are not of such a frequency or severity that it illustrates a disability picture more nearly approximating a higher rating.  Similarly, the record reports physical fights revealing impaired impulse control, but the Board is of the opinion that when this is viewed in light of his other symptoms, as discussed above, the overall picture is that of a Veteran experiences no more than occupational and social impairment with reduced reliability and productivity.  

This determination is also supported by the GAF scores of record ranging from 48 through 70 during the appeal period.  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  The evidence shows GAF scores below 51 and above 60 were rare, indicating that the Veteran experiences moderate symptoms or moderate difficulty in social, occupational or school functioning.  Accordingly, the Veteran's impairment is consistent with its determination that an evaluation of 50 percent, but no more, is warranted.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015). Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture for PTSD is not so unusual or exceptional in nature as to render the 50 percent rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As determined above, manifestations of the Veteran's PTSD resulted in impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  Moreover, the assigned GAF scores most often between 51 and 60, which demonstrate that the PTSD symptoms resulting in these deficiencies are moderate in severity and have been throughout the pendency of the appeal.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's PTSD symptoms are adequately contemplated by the 50 percent disability rating.  Evaluations in excess of 50 percent are provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 50 percent disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than the 50 percent assigned herein would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
  
Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

A. Bilateral Knee Disorder

The Veteran seeks service connection for right and left knee disorders.  The Veteran attributes his knee disorders to activities in service in general, including loading/carrying heavy ammo, dropping rounds on his legs, running into objects, and marching.  The Veteran indicated that symptoms of his knee disorder started in boot camp.  He testified in August 2014 before the Board that these symptoms continued after boot camp when he started his duties at an ammo dump in Vietnam.   

An April 2015 VA examiner diagnosed bilateral osteoarthritis of the knees.  A review of service treatment records shows no injury or treatment of either knee.  A June 1969 Report of Medical Examination, completed at the time of the Veteran service separation, shows a normal clinical evaluation for the lower extremities, as well as the musculoskeletal system.  Similarly, on a contemporaneous Report of Medical History, completed by the Veteran, he responded "no" as to having or having ever had arthritis; bone, joint, or other deformity; or trick or locked knee.  

The Veteran was provided a VA examination in April 2015.  Following a review of the electronic claims file, a physical examination of the Veteran, and with consideration of the Veteran's statements, the examiner concluded the bilateral knee osteoarthritis was not incurred in or caused by service.  In support of this conclusion, the examiner noted there was no objective evidence of a knee disorder in-service or shortly after service.  The examiner found that this, combined with the substantial time between service separation and diagnoses of osteoarthritis in 2010, indicated that the current bilateral knee disorder was a natural aging process unrelated to service.  

At the time of the April 2015 VA examination, the Veteran indicated that though his private treatment records from the 1970 were unavailable he remembers having x-rays done in the 1970s that showed normal knees.  This indicates that at that time the Veteran had not yet developed knee arthritis.  It is, therefore, apparent any pain or other knee symptomatology experienced prior to the date of those x-rays is not attributable to arthritis and thus not grounds for establishing service connection based on continuity of symptomatology.  

A review of the VA and non-VA treatment records, as well as records provided by the Social Security Administration, show treatment for bilateral knee osteoarthritis but do not include a medical opinion linking the disorder to active duty service.  

The Board acknowledges the statements and testimony of the Veteran that his bilateral knee osteoarthritis is the result of in-service activity; however, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, as to this specific issue, the possible etiological relationship between in-service activity and arthritis diagnosed years after service, it is beyond the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As such, having reviewed the evidence, the Board determines that the preponderance of the evidence is against a finding of nexus between the Veteran's bilateral knee osteoarthritis and service.  Accordingly, as the preponderance of the evidence is against the Veteran's claim for a bilateral knee disorder, the reasonable doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Bilateral Foot Disorder

The Veteran also seeks service connection for a bilateral foot disorder.  The April 2015 VA examiner diagnosed bilateral dystrophic nails and pes planus.  

In regards to dystrophic nails the Veteran has not alleged a relationship to service.  In fact he has not discussed the disorder in either his submissions or his testimony.  The Veteran appears to be focused on establishing service connection for pes planus.  Nevertheless, the April 2015 VA examiner provided an opinion that the Veteran's dystrophic nails was not incurred in or caused by active service.  In support of this conclusion, the examiner noted there was no objective evidence of the disorder in-service or shortly after service.  In light of this, the Board determines that the preponderance of the evidence is against a finding of nexus between the Veteran's dystrophic nails and service. 

Turning to pes planus, in August 2014 the Veteran testified that he did not have pes planus prior to enlisting in the Army.  However, on a preinduction Report of Medical Examination completed in August 1966, as well as another examination completed on induction in September 1967, the medical examiners noted the presences of pes planus "NCD," meaning either not considered disabling or not considered disqualifying. 

Generally, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, both the preinduction and induction examination note the existence of pes planus.  As such, pes planus is considered noted at the time of examination, acceptance, and enrollment for service.  

Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the disability at issue.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran served on active duty from September 1967 to June 1969, the entirety of which occurred during a period of war.  As such, the regulations direct VA to presume that the Veteran's preexisting pes planus was aggravated by his active duty if the evidence demonstrates that it underwent an increase in severity during his active service.  38 C.F.R. § 3.2(f) (2015).  In order to rebut this presumption, it must be shown by clear and unmistakable evidence that the Veteran's pes planus was not aggravated or that the aggravation was due to the natural progression of the disability.

In the instant case, while the Veteran testified in August 2014 that his feet started to hurt during basic training, after the service entrance examination, the Veteran's service treatment records are entirely devoid for any complaints of or findings regarding the Veteran's preexisting pes planus.  The Veteran's service treatment records do not demonstrate that he complained of or was treated for a pes planus or symptoms related thereto.  Moreover, the April 2015 VA examiner concluded that the Veteran's pes planus was not aggravated beyond its natural progression by service noting that service medical records, as well as the separation examination are silent as to any on-going foot issues.  Accordingly, the evidence does not show that the preexisting pes planus underwent an increase in severity during service.

The Veteran's preexisting pes planus was noted on his preinduction and induction service examination.  This disorder will be presumed to have been aggravated by active military service where there is an increase in disability during such service.  In this case, an increase in the Veteran's preexisting pes planus has not been shown during his service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Therefore, aggravation cannot be presumed, nor is it shown by the evidence of record.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). As a result, service connection for pes planus is not warranted.


ORDER

A 50 percent rating, but no more, for PTSD is granted throughout the pendency of this appeal, subject to the laws and regulations governing the payment of monetary benefits. .

Service connection for right knee osteoarthritis is denied.

Service connection for left knee osteoarthritis is denied.

Service connection for a bilateral foot disorder, to include dystrophic nails and pes planus, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


